Citation Nr: 1549582	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  15-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1999 to March 2000, and from December 2004 to May 2007, along with prior, unverified periods of service in the U.S. Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Education Center in Buffalo, New York, that terminated Post-9/11 GI Bill benefits that had been granted in error and denied further benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have creditable active duty service for purposes of receiving Chapter 33 educational assistance benefits.


CONCLUSION OF LAW

The criteria for basic eligibility to receive Chapter 33 educational assistance benefits are not met. 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

The relevant laws and regulations provide for educational assistance for members of the Armed Forces after separation from service. 38 U.S.C.A. §§ 3301-3324 (West 2014).  The provisions of 38 U.S.C. Chapter 33 were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  Supplemental Appropriations Act of 2008, Title V, Pub. L. 110-252 (June 30, 2008).  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009.  Changes to the law have been put into place since that time, including the Post-9/11 Veterans Educational Assistance Improvements Act of 2010, which went into effect on August 1, 2011. 

A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33. 38 C.F.R. § 21.9520 (2015).

Generally, an individual who served a minimum of 90 days of active duty after September 10, 2001, will be eligible for educational assistance under the Post 9/11 GI Bill.  For purposes of claims under Chapter 33, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. 38 C.F.R. § 21.9505 (2015). 

Active duty does not include (1) Full-time National Guard Duty performed under 32 U.S.C. orders ; (2) Any period during which the individual (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b); (ii) required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 38 C.F.R. § 21.9505 (2015); 38 U.S.C.A. § 3301 (West 2014). 

Factual Background 

The Veteran seeks to establish his eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  

As an initial matter, it is undisputed that the Veteran was ordered to active duty as a member of his Army Reserve Component Unit under the provisions of Title 10, for the period from December 13, 2004, to May 17, 2007.  See August 2004 Department of the Army Orders; see also DD Form 214.  The DD Form 214 of record further reflects that his primary specialty was that of a "helicopter repairer" (2 years and 5 months); that he completed 101 weeks of the Interservice Physician Assistant Program; and that he had 6 months and 23 days of prior active service. 

In the Veteran's May 2014 application for VA education benefits, he reported that he had attended the University of Nebraska, Medical Center, for physician assistant studies from January 1, 2005, to May 24, 2007, in pursuit of his Bachelor's/Master's degree(s). 

A September 8, 2014, letter from the Regional Processing Office in Buffalo informed the Veteran that he had been erroneously awarded eligibility for educational benefits under the Post-9/11 GI Bill at the 80 percent rate.  The letter explained that records showed "that your service from December 13, 2004, to March 17, 2007, in ARMY-RESERVE was as a Uniformed Services University of Health Services Student."  The letter noted that, pursuant to 38 C.F.R. § 21.9505(2)(iii) and 38 C.F.R. § 21.905(3)(1), "Active Duty" did not include any period during which the individual was assigned full-time by the Armed Forces to an institution to pursue a program of education that was substantially the same as programs of education offered to civilians.  

The Veteran submitted a Notice of Disagreement (NOD) later that month and stated that he had never been assigned to a civilian institution by the U.S. Army and that his military occupational specialty (MOS) had been that of a helicopter repairer, and not a student.  

In a September 2014 NOD addendum, the Veteran categorically denied ever having been a "University of Uniformed Health Sciences student." 

A September 29, 2014, letter from the Buffalo RO, informed the Veteran that although his period of service (from December 2004 to May 2007) was Title 10, he was not eligible for the Post-9/11 GI Bill because "you were assigned full-time to a civilian institution to pursue your education degree."  

A February 2015 response from the Army Reserve Point of Contact indicated that the Veteran had been ordered to training as a Medic Assistant at a non-military university while on active duty from December 13, 2004, to May 17, 2007. 

A March 2015 Statement of the Case continued to deny the Veteran's claim on the basis that the Veteran had no qualifying service after September 10, 2001, due to his participation in the Interservice Physician Assistant Training Program. 

In his August 2015 substantive appeal, the Veteran stated that he "was never in medical school while in the U.S. Army," and that he had "never been assigned towards a civilian education institution by the government." 

Analysis

In this case, service records, information provided by the U.S. Army Reserve in February 2015, and the Veteran's own application for education benefits, confirm that his only active duty service after September 10, 2001, consisted of ordered training in the Interservice Physician Assistant Program (IPAP) at the University of Nebraska, i.e., assigned to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians.  As noted above, this does not qualify as "Active Duty" service under the provisions of 38 C.F.R. § 21.9505 (2015).  Therefore, he does not have the requisite service to be eligible for educational assistance benefits under 38 U.S.C. Chapter 33. 

In so finding, the Board acknowledges the Veteran's assertions that he was never in medical school/a medical student and/or a University of Uniformed Health Sciences student while in the Army.  The Board does not disagree with such statements.  However, the record clearly shows that the Veteran was pursuing his education (Bachelor's/Master's) at the University of Nebraska, Medical Center, in the IPAP, during his period of active duty service.  While the Veteran now argues that he was never assigned to a civilian institution during service, his statements are not only inconsistent with the information provided by service records, but they are also contradictory to the information he provided on his May 2014 application for education benefits. 

In short, payments of money from the Federal Treasury are limited to those authorized by statute. OPM v. Richmond, 496 U.S. 414 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994).  There is no basis in law or fact whereby the Veteran may be granted additional education benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  Therefore, the claim for entitlement to additional educational assistance under 38 U.S.C.A. Chapter 33 must be denied. 

ORDER

Entitlement to eligibility for Chapter 33 educational assistance benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


